 



Exhibit 10.61

STATE AUTO FINANCIAL CORPORATION

OUTSIDE DIRECTORS

RESTRICTED SHARE UNIT PLAN

Effective Upon Approval by Shareholders

May 11, 2005
 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

            Page

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND GENERAL PROVISIONS
    1    
1.1 Definitions
    1    
1.2 General Provisions
    3  
ARTICLE II ELIGIBILITY AND PARTICIPATION
    3    
2.1 General Eligibility Conditions
    3    
2.2 Specific Conditions for Active Participation
    4    
2.3 Termination of Participation
    4  
ARTICLE III RESTRICTED SHARE UNITS
    4    
3.1 Annual Awards of Restricted Share Units
    4    
3.2 Record of Account
    4    
3.3 Restricted Share Unit Agreement
    5  
ARTICLE IV VESTING
    5    
4.1 Vesting
    5  
ARTICLE V DISTRIBUTION OF BENEFITS
    6    
5.1 Distribution Timing
    6    
5.2 Distribution upon Termination other than for Disability or Death
    6    
5.3 Distribution upon Death
    6    
5.4 Distribution in the Event of Disability
    7    
5.5 Withdrawals for Unforeseeable Emergency
    7  
ARTICLE VI PLAN ADMINISTRATION
    7    
6.1 Administration
    7    
6.2 Administrative Committee
    7    
6.3 Statement of Participant’s Account
    8    
6.4 Filing Claims
    8  
ARTICLE VII AMENDMENT AND TERMINATION
    8    
7.1 Amendment
    8    
7.2 Termination
    8  
ARTICLE VIII MISCELLANEOUS PROVISIONS
    9    
8.1 Facility of Payments
    9    
8.2 Funding
    9    
8.3 Anti-Assignment
    9    
8.4 Unclaimed Interests
    9    
8.5 References to Code, Statutes and Regulations
    10    
8.6 Liability
    10    
8.7 Governing Law; Severability
    10    
8.8 Taxes
    10    
8.9 Effective Date
    10  

i



--------------------------------------------------------------------------------



 



STATE AUTO FINANCIAL CORPORATION

OUTSIDE DIRECTORS RESTRICTED SHARE UNIT PLAN

Background Information

      The directors and shareholders of State Auto Financial Corporation, an
Ohio corporation (the “Company”), desire to adopt the Company’s Outside
Directors Restricted Share Unit Plan (the “Plan”) in order to align and
strengthen the interests of Outside Directors with the interests of the
Company’s shareholders.

      The Company intends for the Plan to be an unfunded, nonqualified deferred
compensation arrangement as provided under the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and to satisfy the requirements of a
“top hat” plan thereunder and under Labor Reg. Sec. 2520.104-23.

      The Plan is intended to comply with the requirements of The American Jobs
Creation Act of 2004 and Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”), and to constitute a good faith effort at meeting such
requirements pending the issuance of additional guidance by the Internal Revenue
Service (“IRS”). To the extent inconsistent with Code Section 409A or
regulations issued thereunder, this Plan shall be amended to conform to such
requirements within applicable time limitations established by the IRS.

 

ARTICLE I.  DEFINITIONS AND GENERAL PROVISIONS

      1.1 Definitions. For purposes of the Plan, the following terms shall be
defined as set forth below. Other capitalized terms used in the Plan shall be
defined as set forth in the Plan.



        (a) Account. The bookkeeping account described in Section 3.2 under
which benefits and earnings are credited on behalf of a Participant.          
(b) Administrative Committee. The Compensation Committee of the Board or such
other committee of at least three (3) persons appointed by the Compensation
Committee to oversee the administration of the Plan.           (c) Award. An
award of Restricted Share Units under the Plan.           (d) Beneficiary. The
person(s) (including a trust) entitled to receive any distribution hereunder
upon the death of a Participant. The Beneficiary for benefits payable under this
Plan shall be the beneficiary designated by the Participant in accordance with
procedures established by the Administrative Committee as of the Participant’s
date of death, or, in the absence of any such designation, the Participant’s
estate.           (e) Board. The Board of Directors of the Company.          
(f) Change of Control. For purposes of the Plan, a Change of Control means:



        (i) a change in ownership of the corporation occurring on the date that
any one person, or more than one person acting as a group (as defined below),
acquires ownership of stock of the corporation that, together with stock held by
such person or group, constitutes more than 50 percent of the total fair market
value or total voting power of the stock of such corporation. However, if any
one person or more than one person acting as a





--------------------------------------------------------------------------------



 



  group, is considered to own more than 50 percent of the total fair market
value or total voting power of the stock of a corporation, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of the corporation (or to cause a change in the
effective control of the corporation (within the meaning of (ii) below)). An
increase in the percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which the corporation acquires its
stock in exchange for property will be treated as an acquisition of stock for
purposes of a Change in Control. This change in ownership of the corporation
applies only when there is a transfer of stock of the corporation (or issuance
of stock of the corporation) and stock in such corporation remains outstanding
after the transaction; or           (ii) a change in the effective control of
the corporation occurring on the date that either: (A) any one person, or more
than one person acting as a group (as defined below), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the corporation possessing
35 percent or more of the total voting power of the stock of such corporation;
or (B) a majority of members of the corporation’s board of directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the corporation’s board of directors
prior to the date of the appointment or election, provided that for purposes of
this subsection (B), the term “corporation” refers solely to the “relevant
corporation”, as defined below, for which no other corporation is a majority
shareholder for purposes of that definition; or           (iii) a change in the
ownership of a substantial portion of the corporation’s assets occurring on the
date that any one person, or more than one person acting as a group (as defined
below) acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
corporation that have a total gross fair market value equal to more than
40 percent of the total gross fair market value of all of the assets of the
corporation immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the
corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.           Persons acting
as a group. For purposes of this definition, persons will not be considered to
be acting as a group solely because they purchase or own stock of the same
corporation at the same time, or as a result of the same public offering.
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the corporation. If a
person, including an entity, owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of stock, or similar transaction,
such shareholder is considered to be acting as a group with other shareholders
in a corporation only with respect to the ownership in that corporation prior to
the transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.           Identification of the “relevant
corporation”. To constitute a Change in Control as to the Plan Participant, the
Change in Control must relate to (i) the corporation for whom the Participant is
performing services at the time of the Change in Control, (ii) the corporation

2



--------------------------------------------------------------------------------



 



  that is liable for the payment of the deferred compensation (or all
corporations liable for the payment if more than one corporation is liable), or
(iii) a corporation that is a majority shareholder of a corporation identified
in (i) or (ii), or any corporation in a chain of corporations in which each
corporation is a majority shareholder of another corporation in the chain,
ending in a corporation identified in (i) or (ii). For purposes of this
paragraph, a majority shareholder is a shareholder owning more than 50% of the
total fair market value and total voting power of such corporation.



        (g) Common Shares. The common shares, without par value, of the Company.
          (h) Disability. Permanent and total disability as defined in Code
Section 22(e)(3).           (i) Distribution Options. An immediate single lump
sum payment or annual installment payments over a period of five (5) or ten
(10) years. In the absence of an election by the Participant, the default shall
be an immediate single lump sum.           (j) Outside Director. Any
non-employee member of the Board of Directors of the Company.          
(k) Parent. Any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if each of the corporations (other than the
last corporation in the unbroken chain) owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.           (l) Participant. Any Outside Director who
meets the eligibility requirements for participation in the Plan as set forth in
Article II and who receives an Award under the Plan.           (m) Plan Year.
The fiscal year of the Plan, which is the twelve (12) consecutive month period
beginning January 1 and ending December 31; provided, however, the first Plan
Year shall begin on the Effective Date and end on December 31, 2005.          
(n) Retirement. The retirement from the Board of any Outside Director after
attaining age 65.           (o) Subsidiary. Any corporation (other than the
Company) in an unbroken chain of corporations beginning with the Company if each
of the corporations (other than the last corporation in the unbroken chain) owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain.

      1.2 General Provisions. The masculine wherever used herein shall include
the feminine; singular and plural forms are interchangeable. Certain terms of
more limited application have been defined in the provisions to which they are
principally applicable. The division of the Plan into Articles and Sections with
captions is for convenience only and is not to be taken as limiting or extending
the meaning of any of its provisions.

 

ARTICLE II.  ELIGIBILITY AND PARTICIPATION

      2.1 General Eligibility Conditions. All Outside Directors are eligible to
receive Awards under the Plan. However, in order to receive a benefit under the
Plan, a Participant must meet the requirements of Sections 2.2 and 2.3.

3



--------------------------------------------------------------------------------



 



      2.2 Specific Conditions for Active Participation. To participate actively
in the Plan, a Participant must execute or acknowledge a Restricted Share Unit
Agreement as described in Section 3.3 and comply with such other procedures as
may be established by the Administrative Committee from time to time. A
Participant’s Agreement shall be maintained by or on behalf of the
Administrative Committee and must be executed, acknowledged, and filed as of the
date of grant or at such other time as may be required by regulations issued
under Code Section 409A.

      2.3 Termination of Participation. Once an Outside Director becomes a
Participant, such individual shall continue to be a Participant until such
individual (a) ceases to qualify as an Outside Director, and (b) ceases to have
any vested interest in the Plan (as a result of distributions made to such
Participant or his Beneficiary, if applicable, or otherwise).

 

ARTICLE III.  RESTRICTED SHARE UNITS

      3.1 Annual Awards of Restricted Share Units. Promptly following each
annual meeting of the shareholders of the Company on and after the Effective
Date, each Outside Director shall be automatically granted an Award of 1,400
restricted share units (“Restricted Share Units”), or such greater number as
determined by the Administrative Committee in accordance with Section 6.2.
Except for the elections which may be made by each Participant as provided in
the Plan, the terms of each annual Award of Restricted Share Units shall be the
same with respect to each Participant. The Company will credit the number of
Restricted Share Units awarded for each Plan Year to the Participant’s Account.
For each Award, each Participant shall select the Distribution Option applicable
to the Award and the form of payment distribution of the credited Restricted
Share Units, which shall be either in cash or Common Shares. The form of the
payment distribution selected by the Participant shall be set forth in the
Agreement.

      3.2 Record of Account. Solely for the purpose of measuring the amount of
the Company’s obligations to each Participant or his beneficiaries under the
Plan, the Company will maintain a separate bookkeeping record, an “Account,” for
each Participant in the Plan that shall reflect the fair market value of the
Account.

      Subject to the provisions of this Article III, on the date when the
Restricted Share Units to be credited to the Participant are allocated to his
Account, the Company will credit to a separate sub-account a number of
hypothetical Common Shares (and fractions thereof) having a Value equal to the
Restricted Share Units. For purposes of this Plan, the “Value” of a Common Share
on a particular day shall mean: (a) the last reported sale price of a Common
Share on the Nasdaq National Market System on the most recent previous trading
day (or if there was no trading in the Common Shares on that day, then on the
next preceding trading day in which there was trading in the Common Shares), or
(b) the mean between the high and low bid and ask price of a Common Share as
reported by the National Association of Securities Dealers on the most recent
previous trading day, or (c) the last reported sale price of a Common Share on
any stock exchange on which the Common Shares are listed on the most recent
previous trading day (or if there was no trading in the Common Shares on that
day, then on the next preceding trading day on which there was trading in the
Common Shares).

      If any Organic Change shall occur, then the Participant’s Account shall be
adjusted so as to contain a Value equivalent to such shares of stock, securities
or assets (including cash) as would have been issued or payable with respect to
or in exchange for the number of Common Shares credited thereto immediately
before such Organic Change, if such Common Shares had been outstanding. An

4



--------------------------------------------------------------------------------



 



“Organic Change” includes the recapitalization, reorganization,
reclassification, consolidation, or merger of the Company, or any sale of all or
substantially all of the Company’s assets to another person or entity, or any
other transaction which is effected in such a way that holders of Common Shares
are entitled to receive (either directly or upon subsequent liquidation) other
stock, securities, or assets with respect to or in exchange for Common Shares.

      The Account of a Participant (as of the Dividend Payment Date), shall be
credited with such earnings (or losses) consisting solely of dividend equivalent
credits pursuant to this paragraph. Whenever a dividend or other distribution is
made with respect to the Common Shares, then the Account of a Participant (as of
the Dividend Payment Date) shall be credited, on the payment date for such
dividend or other distribution (the “Dividend Payment Date”), with a number of
additional Common Shares having a Value, as of the Dividend Payment Date, based
upon the number of Common Shares deemed to be held in the Participant’s Account
as of the record date for such dividend or other distribution (the “Dividend
Record Date”), if such Common Shares were outstanding. If such dividend or other
distribution is in the form of cash, the number of Common Shares so credited
shall be a number of Common Shares (and fractions thereof) having a Value, as of
the Dividend Payment Date, equal to the amount of cash that would have been
distributed with respect to the Common Shares deemed to be held in the
Participant’s Account as of the Dividend Record Date, if such Common Shares were
outstanding. If such dividend or other distribution is in the form of Common
Shares, the number of Common Shares so credited shall equal the number of such
Common Shares (and fractions thereof) that would have been distributed with
respect to the Common Shares deemed to be held in the Participant’s Account as
of the Dividend Record Date, if such Common Shares were outstanding. If such
dividend or other distribution is in the form of property other than cash or
Common Shares, the number of Common Shares so credited shall be a number of
Common Shares (and fractions thereof) having a Value, as of the Dividend Payment
Date, equal to the value of the property that would have been distributed with
respect to the Common Shares deemed to be held in the Participant’s Account as
of the Dividend Record Date, if such Common Shares were outstanding. The value
of such property shall be its fair market value as of the Dividend Payment Date,
determined by the Board based upon market trading if available and otherwise
based upon such factors as the Board deems appropriate.

      3.3 Restricted Share Unit Agreement. Each Restricted Share Unit Award
granted under the Plan shall be evidenced by a Restricted Share Unit Agreement
(“Agreement”). The Agreement shall be dated as of the date of the Award, shall
be signed by an officer of the Company authorized by the Board, and shall be
signed by the Participant. The Agreement shall describe the Restricted Share
Unit Award and state that such Restricted Share Units are subject to all the
terms and provisions of the Plan. At the time the Restricted Share Units are
awarded, the Board may determine that such Restricted Share Units shall be
restricted as to transferability as specified in the Agreement. The prospective
Participant of an Award shall not have any rights with respect to such Award,
unless and until such Participant has executed an agreement evidencing the Award
and has delivered a fully executed copy thereof to the Company, and has
otherwise complied with the applicable terms and conditions of such Award.

 

ARTICLE IV.  VESTING

      4.1 Vesting. A Participant always will be one hundred percent (100%)
vested in amounts credited to such Participant’s Account.

5



--------------------------------------------------------------------------------



 



 

ARTICLE V.  DISTRIBUTION OF BENEFITS

      5.1 Distribution Timing. A Participant shall receive payment of the
amounts credited to his Account upon his termination from Board membership due
to Retirement, death, Disability or any other reason. The Participant will begin
to receive the amount credited to his Account in the form designated by the
Participant in his Agreement as of the first regular payment processing date to
occur at least six (6) months after the date of the Participant’s termination of
Board membership, Retirement, death or Disability. The Administrative Committee
may establish regular payment processing dates and change the same from time to
time in its discretion, provided there are at least two such dates each Plan
Year. If payment is to be made in an immediate lump sum, it shall occur on the
first regular payment processing date as described above. If payment is to be
made in annual installments, it shall commence on such first regular payment
processing date with subsequent annual installments to occur on the same date
each year thereafter until the Participant’s Account is distributed in full.

      5.2 Distribution upon Termination other than for Disability or Death. A
Participant may elect the Distribution Option to be applicable to each Award
payable upon a termination of Board membership, including by Retirement. The
Participant may change his election of a Distribution Option with respect to a
particular Award; provided, however, that such change is made at least twelve
(12) months prior to the date that payment would have otherwise begun under such
Award and provided that a Participant may not change a Distribution Option to
one that would complete the distribution of the Participant’s Account more
quickly than the election in effect at the date of the new election. If a
Distribution Option election is made or changed and distribution is triggered
before twelve (12) months have elapsed, the distribution will be made in
accordance with the Distribution Option election in effect prior to the change
or, if none, in accordance with the default Distribution Option.

      If an annual installment payment method is the selected Distribution
Option, the amount of the annual benefit shall equal the amount necessary to
fully distribute the Participant’s Account as an annual benefit over the
installment period, consistent with the following methodology: the amount
payable as the annual installment shall equal the value of the Participant’s
Account as of the most recent Account valuation date, multiplied by a fraction,
the numerator of which is one (1) and the denominator of which is the number of
annual installments remaining in the installment period elected by the
Participant. For example, assuming a ten (10) year installment payment period
applies, the amount distributed at each of the distribution dates would
represent the value of the Participant’s Account as of the most recent valuation
date preceding the actual distribution date times the following factors:
Year 1 — 10% ( 1/10), Year 2 — 11.11% ( 1/9), Year 3 — 12.5% ( 1/8), Year 4 —
14.29% ( 1/7), Year 5 — 16.66% ( 1/6), Year 6 — 20% ( 1/5), Year 7 — 25% ( 1/4),
Year 8 — 33.33% ( 1/3), Year 9 — 50% ( 1/2), Year 10 — 100% ( 1/1).

      The Participant must provide the Company advance notice of his intention
to retire and receive benefits hereunder in accordance with uniform procedures
established by the Administrative Committee.

      5.3 Distribution upon Death. In the event of the death of the Participant
while receiving benefit payments under the Plan, the Beneficiary or
Beneficiaries designated by the Participant shall be paid the remaining payments
due under the Plan in accordance with the method of distribution in effect at
the date of death. In the event of the death of the Participant prior to the
commencement of

6



--------------------------------------------------------------------------------



 



the distribution of benefits under the Plan, such benefits shall be paid to the
Beneficiary or Beneficiaries designated by the Participant, beginning as soon as
practicable after the Participant’s death. Such benefits shall be paid in the
default Distribution Option unless another Distribution Option was timely
elected by the Participant at least twelve (12) months prior to his death.

      5.4 Distribution in the Event of Disability. Upon the Participant’s
Disability, the Participant shall be eligible to receive payment of the amounts
credited to his Account in the default Distribution Option commencing as soon as
practicable after the Administrative Committee is satisfied of the determination
of the existence of a Disability with respect to such Participant. The
Participant’s Account may also be payable in one of the other Distribution
Options provided such other Distribution Option was timely elected by the
Participant at least twelve (12) months prior to his Disability.

      5.5 Withdrawals for Unforeseeable Emergency. Upon the occurrence of an
unforeseeable emergency, the Participant shall be eligible to receive payment of
the amount necessary to satisfy such emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent such liquidation would not itself cause
severe financial hardship). The amount determined to be properly distributable
under this section and applicable regulations under Code Section 409A shall be
payable in a single lump sum only. For the purposes of this section, the term
“unforeseeable emergency” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent of the Participant (as defined in Code Section 152(a));
loss of the Participant’s property due to casualty; or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. It shall be the responsibility of the
Participant seeking to make a withdrawal under this section to demonstrate to
the Administrative Committee that an unforeseeable emergency has occurred and to
document the amount properly distributable hereunder.

 

ARTICLE VI.  PLAN ADMINISTRATION

      6.1 Administration. The Plan shall be administered by the Administrative
Committee as an unfunded deferred compensation plan that is not intended to meet
the qualification requirements of Code Section 401.

      6.2 Administrative Committee. The Administrative Committee will operate
and administer the Plan and shall have all powers necessary to accomplish that
purpose, including, but not limited to, the discretionary authority to interpret
the Plan, the discretionary authority to determine all questions relating to the
rights and status of Participants, and the discretionary authority to make such
rules and regulations for the administration of the Plan as are not inconsistent
with the terms and provisions hereof or applicable law, as well as such other
authority and powers relating to the administration of the Plan, except such as
are reserved by the Plan to the Board. All decisions made by the Administrative
Committee shall be final.

      Without limiting the powers set forth herein, the Administrative Committee
shall have the power (a) to change or waive any requirements of the Plan to
conform with the law or to meet special circumstances not anticipated or covered
in the Plan; (b) to determine the times and places for holding meetings of the
Administrative Committee and the notice to be given of such meetings; (c) to

7



--------------------------------------------------------------------------------



 



employ such agents and assistants, such counsel (who may be counsel to the
Company), and such clerical and other services as the Administrative Committee
may require in carrying out the provisions of the Plan; and (d) to authorize one
or more of their number or any agent to execute or deliver any instrument on
behalf of the Administrative Committee. The Administrative Committee shall also
have the power to increase the number of Restricted Share Units to be awarded to
Plan Participants as annual Awards described in Section 3.1 without further
shareholder approval if, within the Administrative Committee’s discretion, such
an increase is warranted to maintain director compensation at a competitive
level; provided that no annual Award described in Section 3.1 shall be greater
than 5,000 Restricted Share Units.

      The members of the Administrative Committee and the Company and its
officers and directors, shall be entitled to rely upon all valuations,
certificates and reports furnished by any funding agent or service provider,
upon all certificates and reports made by an accountant, and upon all opinions
given by any legal counsel selected or approved by the Administrative Committee,
and the members of the Administrative Committee and the Company and its officers
and directors shall, except as otherwise provided by law, be fully protected in
respect of any action taken or suffered by them in good faith in reliance upon
any such valuations, certificates, reports, opinions or other advice of a
funding agent, service provider, accountant or counsel.

      6.3 Statement of Participant’s Account. The Administrative Committee
shall, as soon as practicable after the end of each Plan Year, provide to each
Participant a statement setting forth the Account of such Participant under
Section 3.2 as of the end of such Plan Year. Such statement shall be deemed to
have been accepted as correct unless written notice to the contrary is received
by the Administrative Committee within thirty (30) days after providing such
statement to the Participant. Account statements may be provided more often than
annually in the discretion of the Administrative Committee.

      6.4 Filing Claims. Any Participant, Beneficiary or other individual
(hereinafter a “Claimant”) entitled to benefits under the Plan, or otherwise
eligible to participate herein, shall be required to make a claim with the
Administrative Committee (or its designee) requesting payment or distribution of
such Plan benefits (or written confirmation of Plan eligibility, as the case may
be), on such form or in such manner as the Administrative Committee shall
prescribe. Unless and until a Claimant makes proper application for benefits in
accordance with the rules and procedures established by the Administrative
Committee, such Claimant shall have no right to receive any distribution from or
under the Plan.

ARTICLE VII. AMENDMENT AND TERMINATION

      7.1 Amendment. The Board reserves the right, in its sole discretion, to
amend, modify or alter any or all of the provisions of the Plan at any time and
from time to time without the consent of any Participants; provided, however,
that no amendment shall operate retroactively so as to affect adversely any
rights to which a Participant may be entitled under the provisions of the Plan
as in effect prior to such action. Furthermore, no such amendments,
modifications or alterations shall be made without the approval of the Company’s
shareholders to the extent such approval is required by applicable law,
regulation or Nasdaq or stock exchange rule.

      7.2 Termination. The Company reserves, in its sole discretion, the right
to suspend, discontinue or terminate the Plan at any time in whole or in part;
provided, however, that a suspension,

8



--------------------------------------------------------------------------------



 



discontinuance or termination of the Plan shall not (a) accelerate the
obligation to make payments to any person not otherwise currently entitled to
payments under the Plan, unless otherwise specifically so determined by the
Company and permitted by applicable law, (b) relieve the Company of its
obligations to make payments to any person then entitled to payments under the
Plan, or (c) reduce any existing Account balance.

ARTICLE VIII. MISCELLANEOUS PROVISIONS

      8.1 Facility of Payments. Whenever, in the opinion of the Administrative
Committee, a person entitled to receive any payment, or installment thereof, is
under a legal disability or is unable to manage his financial affairs, the
Administrative Committee shall have the discretionary authority to direct
payments to such person’s legal representative or to a relative or friend of
such person for his benefit; alternatively, the Administrative Committee may in
its discretion apply the payment for the benefit of such person in such manner
as the Administrative Committee deems advisable. Any such payment or application
of benefits made in good faith in accordance with the provisions of this Section
shall be a complete discharge of any liability of the Administrative Committee
with respect to such payment or application of benefits.

      8.2 Funding. All benefits under the Plan are unfunded and the Company
shall not be required to establish any special or separate fund or to make any
other segregation of assets in order to assure the payment of any amounts under
the Plan; provided, however, that in order to provide a source of payment for
its obligations under the Plan, the Company may establish a trust fund. The
right of a Participant or his Beneficiary to receive a distribution hereunder
shall be an unsecured claim against the general assets of the Company, and
neither the Participant nor his Beneficiary shall have any rights in or against
any amounts credited under the Plan or any other specific assets of the Company.
All amounts credited under the Plan to the benefit of a Participant shall
constitute general assets of the Company and may be disposed of by the Company
at such time and for such purposes as it may deem appropriate.

      8.3 Anti-Assignment. No right or benefit under the Plan shall be subject
to anticipation, alienation, sale, assignment, pledge, encumbrance or charge;
and any attempt to anticipate, alienate, sell, assign, pledge, encumber or
charge the same shall be void. No right or benefit shall be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
such benefits. If a Participant, a Participant’s spouse, or any Beneficiary
should become bankrupt or attempt to anticipate, alienate, sell, assign, pledge,
encumber or charge any right to benefits under the Plan, then those rights, in
the discretion of the Administrative Committee, shall cease. In this case, the
Administrative Committee may hold or apply the benefits at issue or any part
thereof for the benefit of the Participant, the Participant’s spouse, or
Beneficiary in such manner as the Administrative Committee may deem proper.

      8.4 Unclaimed Interests. If the Administrative Committee shall at any time
be unable to make distribution or payment of benefits hereunder to a Participant
or any Beneficiary of a Participant by reason of the fact that his whereabouts
is unknown, the Administrative Committee shall so certify, and thereafter the
Administrative Committee shall make a reasonable attempt to locate such missing
person. If such person continues missing for a period of three (3) years
following such certification, the interest of such Participant in the Plan
shall, in the discretion of the Administrative Committee, be distributed to the
Beneficiary of such missing person.

9



--------------------------------------------------------------------------------



 



      8.5 References to Code, Statutes and Regulations. Any and all references
in the Plan to any provision of the Code, ERISA, or any other statute, law,
regulation, ruling or order shall be deemed to refer also to any successor
statute, law, regulation, ruling or order.

      8.6 Liability. The Company, and its directors, officers and employees,
shall be free from liability, joint or several, for personal acts, omissions,
and conduct, and for the acts, omissions and conduct of duly constituted agents,
in the administration of the Plan.

      8.7 Governing Law; Severability. The Plan shall be construed according to
the laws of the State of Ohio, including choice of law provisions, and all
provisions hereof shall be administered according to the laws of that State,
except to the extent preempted by federal law. A final judgment in any action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. In the event that
any one or more of the provisions of the Plan shall for any reason be held to be
invalid, illegal, or unenforceable, such invalidity, illegality or
unenforceability shall not affect any other provision of the Plan, but the Plan
shall be construed as if such invalid, illegal, or unenforceable provisions had
never been contained herein, and there shall be deemed substituted such other
provision as will most nearly accomplish the intent of the parties to the extent
permitted by applicable law.

      8.8 Taxes. The Company shall be entitled to withhold any taxes from any
distribution hereunder or from other compensation then payable, as it believes
necessary, appropriate, or required under relevant law.

      8.9 Effective Date. This Plan shall be effective upon approval by the
shareholders of the Company (the “Effective Date”). This Plan shall be submitted
to the shareholders of the Company for approval at the Company’s 2005 annual
meeting of shareholders, anticipated to be held May 11, 2005.

10